Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 October 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
St Petersburg October 25 1814

The surprize and sorrow I felt at the receipt of your last letter cannot be expressed and I felt my exile even more than I had ever done before you will I know be displeased at my thus writing but I cannot help it and the bad news which is continually arriving makes me too unhappy to attempt to conceal my feelings. Tell Boyd how very very much I regret not seeing him the disappointment I met with seems to be doubled since his arrival
The news of the destruction of Washington makes much noise here and they seem to think as you may that all America is destroy’d every body looks at me with so much sorrow and compassion that I hate to stir out our poor Chargé is likewise very unlucky and has made himself an object of much attention to the public he though fit to take a house and purchase furniture and begin his establishment in a high stile and just as this news arrives has given it all up and retired to his old Lodgings the day after which he received a fine Carriage England all this though of no sort of consequence to any one but himself is made a matter of great astonishment and to see the effect it produces you would suppose that we had not a chance left of ever again becoming a Nation—I think if he does not get away from here soon he stands a chance of laying his bones here this Winter.
I cannot write you any more to day as she is going immediately I should have written yesterday but was very sick all day I have teazed with a slow intermitting fever eversince the cold weather set in and some days it affects me so much I am incapable of doing any thing to day I am much better Charles is well God Bless you
L C A